By the Court:
1. The evidence shows that the real and personal property of the defendant is of the value of at least five thousand dollars, and the allegation of the petition in that respect fails.
2. The allegations founded on the act of February 27, 1896, “To regulate the practice of medicine” (92 O. L., 44) show a misconception of the provisions of the act. The purpose of these allegations and the evidence offered in their support is to show that the defendant is not a “medical institute in good standing” because of the insufficiency of its cur riculum and the incompetency of its instructors. By the terms of section 4403c of the act whether such an institution is “in good standing”is to be determined in the first instance, not by the court, but by the Board of Medical Registration and Examination. The requirement that it shall issue to the holder of a diploma the certificate entitling him to practice medicine is upon the express condition that the diploma shall be from a medical institution “in good standing, as determined by the board.”
*124■ 3. Nor is there merit in the contention that the defendant should be ousted because the course of instruction exceeds that contemplated by its articles of incorporation. It is not made to appear that any subject now taught is beyond “the resources of nature.” Nor should we be able to find authority or reason to support the conclusion that an institution of this general character must secure an amendment of its charter whenever it may be thought best to add a new subject to'its curriculum.

Petition dismissed.